 KOHLER CO.207As we have overruled the Intervenor's objections, and asthe Petitioner has secured a majority of the valid votes castin the election, we shall certify the Petitioner as the repre-sentative of the employees involved.[The Board certified United Steelworkers of America, CIO,as the designated collective-bargaining representative of theemployees of the Employer in the unit found appropriate inthe Decision and Direction of Election herein]Members Murdock andBeesontook no part in the consider-ation of the above Supplemental Decision and Certification ofRepresentative- s.KOHLER CO.andEDWARD ERTELKOHLER CO.andVERNON L. BICHLER, ET AL.KOHLER CO.andKOHLERWORKERS' ASSOCIATION, AnIndependent Labor Organization(now affiliatedwith INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA(KWA UAW-CIO, LOCAL 833)).Cases Nos.13-CA-960, 13-CA-1114,and 13-CA-1115. April 12, 1954DECISION AND ORDEROn October 20, 1953, Trial Examiner Eugene E. Dixon issuedhis Intermediate Report in the above -entitled proceedings, find-ing that the Respondent had engaged in and wasengaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner further found that the Respondent had notengaged in certain other unfair labor practices alleged in thecomplaint, and recommended dismissal of those allegations.Thereafter, the Respondent, the General Counsel, and theCharging Parties filed exceptions to the Intermediate Reportand supporting briefs. iThe Board has reviewed the rulings made by the Trial Exam-iner at the hearing andfindsthatnoprejudicial error was com-mitted. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions and briefs, andthe entire record in these cases and hereby adopts the find-iThe Respondent and Charging Parties also requested oral argument.Theserequests iredenied as the record,including the exceptions and briefs, adequately presents the issues andthe positions of the parties.108 NLRB No. 41. 208DECISIONOF NATIONAL LABOR RELATIONS BOARDings,2conclusions,and recommendationsof the Trial Exam-iner.'ORDERUpon the entire record in these cases, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that Respondent, Kohler Co.,Kohler,Wisconsin,itsofficers,agents,'successors, andassigns, shall:1.Cease and desist from:(a) Discouraging membership in Kohler Workers' Associationaffiliated with International Union, United Automobile, Aircraftand Agricultural Implement Workers of America (KWA UAW-CIO,Local 833) or any other labor organization of its em-ployees, by discriminating in regard to their hire or tenure ofemployment or any term or condition of their employment.(b) Threatening employees in their tenure of employment orwith the loss of their jobs or other economic reprisals if theunion organization is successful or if they join the Union.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistKohler Workers' Association affiliated with International Union,United Automobile, Aircraft and Agricultural Implement Work-ers of America (KWA UAW-CIO, Local 833) or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement re-quiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds necessary to effectuate the policies of the Act:2 The Intermediate Report contains certain minor inadvertences, e.g., the Trial Examinerquotes employee Wilcox as having told supervisor Strace that he (Wilcox) did not know thelabor laws pertaining to the posting of bulletins, whereas Wilcox testified that he said he didknow such laws. However, these madvertences affect neither the validity of the Trial Exam-iner's conclusions, nor our concurrence therein3The General Counsel and the Charging Parties argue, among other things, that the TrialExaminer erred in holding that the Respondent's opposition to the CIO was not germane to thedischarge of the 12 enamelers. We find it unnecessary to pass on this question as the recordfails to estabish that the discharges were motivated by other than the enamelers' unprotectedwork stoppages.In connection with the discharge of employee Ertel, which the Trial Examiner finds dis-criminatory, the Respondent contends in part that the discharge was valid because it believedE rtel was inciting an unlawful concerted refusal to work overtime. However, it does not appearthat Ertel either engaged in this conduct, or that the Respondent entertained a belief that hewas so engaged. We agree with the Trial Examiner that Ertel's discharge was prompted by hislawful concerted activities. KOHLER CO.209(a) Offer to Edward Ertel, in accordance with the recom-mendationsset forth in the section of the Intermediate Reportentitled "The Remedy," fullreinstatementto his former orsubstantiallyequivalent position,without prejudice to hisseniority and other rights and privileges.(b)Make whole Edward Ertel in the manner set forth in thesectionof the Intermediate Report entitled "The Remedy." 4(c) Uponrequest,make available to the Board or itsagents,for examination and copying, all payroll records, social-secu-rity payment records, timecards, personnel records and re-ports, and all other records necessary to analyze the amount ofback pay and the right of reinstatement under the terms of thisDecision and Order.(d)Postat itsplant in Kohler, Wisconsin, copies of thenotice attached hereto and marked "Appendix."5 Copies ofsuch notice, to be furnished by the Regional Director for theThirteenth Region, shall, after being dulysignedby Respond-ent'sauthorized representative, be posted by Respondentimmediately upon receipt thereof and maintained for sixty (60)consecutive days in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able stepsshall be taken by Respondent to insure that saidnotices arenot altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for the Thirteenth Region inwriting,within ten (10) days from the date of this Order, whatstepsRespondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, insofar as italleges that Respondent violated Section 8 (a) (3) and (1) of theAct by the discharge of the 12 enamelers, be, and it hereby is,dismissed.Member Beeson took no part in the consideration of theabove Decision and Order.4 The Trial Examiner inadvertently referred to the first period, during which Ertel shouldbemade whole for any loss of earnings, as: "between the date of his innduction." This ishereby amended to read: "between the date of his discharge by the Respondent and the dateof his induction."5 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:339676 0 - 55 - 15 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in, or activitieson behalf of, Kohler Workers' Association, affiliated withInternationalUnion,UnitedAutomobile,Aircraft andAgricultural Implement Workers of America (KWA UAW-CIO, Local 833), or any other labororganization,by dis-criminating in regard to the hire or tenure of employmentor any term or condition of employment.WE WILL NOT threaten our employees with loss ofemployment or other economic reprisals if they join orassist Kohler Workers' Association, affiliated with Inter-nationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America (KWA UAW-CIO,Local 833), or any other labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to join or assist Kohler Workers'Association, affiliated with International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workersof America (KWA UAW-CIO, Local 833, or any other labororganization,tobargaincollectively through represen-tatives of their own choosing,to engagein concerted activ-ities for the purpose of collective bargaining or othermutualaid or protection, or to refrain from any or all ofsuchactivities,except to the extentthat such right may beaffected by an agreement requiring membership in alabororganizationas a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL offer Edward Ertel full reinstatement to hisformer or a substantially equivalent position withoutprej-udice to his seniority and other rights and privileges, andmake him whole for any loss of pay he may have sufferedby reason of our discrimination against him.All our employeesare free to become, remain,or refrainfrom becoming or remaining,members inthe above-namedUnion or any otherlabor organization exceptto the extent thatthis right may be affectedby an agreementin conformity withSection 8(a) (3) of the Act.THE KOHLER COMPANY,Employer.Dated................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, or covered by any othermaterial. KOHLER CO.Intermediate Report and Recommended OrderSTATEMENT OF THE CASE211Upon charges filed on November 2, 1951, by Edward Ertel, an individual, on May 5, 1952,by Vernon L. Bichler, et al., individuals, and also on May 5, 1952, by Kohler Workers' Asso-ciation, an independent Labor Organization, i the General Counsel of the National Labor Rela-tions Board, herein called the General Counsel and the Board respectively, by the RegionalDirector of the Thirteenth Region (Chicago, Illinois), issued his consolidated complaint datedJanuary 28, 1953, against the Kohler Company, herein called the Respondent, alleging thatRespondent had engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act. Copies of the consolidatedcomplaint and the order consolidating the cases were duly served upon the parties.With respect to the unfair labor practices, the complaint alleges in substance, that the Re-spondent on various dates and in various ways (1) interrogated its employees regarding theirunion activities; (2) threatened its employees with reprisals for engaging in Union or concertedactivities; (3) warned its employees that their Union activities were under surveillance; and(4) discharged various employees because they joined and assisted the Union or engaged inconcerted activities for collective bargaining or other mutual aid or protection.2In its answer Respondent avers that: (a) Certain allegations of the complaint not referredto in the original charge nor bearing any relation to the matters contained therein, althoughoccurring within 6 months before the filing of the original charge, are barred by Section 10(b) of the Act; and (b) that other allegations of the complaint pertaining to conduct occurringafter the last charge was filed, but more than 6 months before the complaint was issued, arealso barred by Section 10 (b). These matters were again raised at the hearing where I refusedto grant Respondent's motion to dismiss the allegations in question.As to (a) above see Jay Company Inc., 103 NLRB 1645; Indiana Metal Products Corporation,202 F. 2d 613 (C. A. 7); Cathey Lumber Company, 86 NLRB 157.As to (b) above there is a conflict between the Courts of Appeals: N. L. R. B. v Top ModeMfg. Co., 203 F. 2d 482 (C. A. 3) and Union Manufacturing Company, 200 F. 2d 656 (C. A. 5)contra; Indiana Metal Products Corporation, supra, pro.However, in National Licorice Company v. N. L. R. B., 309 U. S. 350, decided before the 6months limitation was added to the language of-Section 10 (b) by the 1947 amendments, 3 theSupreme Court held that the Board had power to prosecute in the original proceeding violationsoccurring after the charge was filed.I find nothing in the legislative history of the 1947 amendments to indicate that Congresswas concerned with or meant to change the rule of the National Licorice case. In this con-nection and for a discussion of the Board's opinion as to the effect of the 1947 amendmentson Section 10 (b) see Cathey Lumber Compan y, 86 NLRB 157. See also Ferro Stamping andManufacturing Co., 93 NLRB 1459, supporting the General CounselThe answer, while admitting that Respondent is engaged in commerce, denied in substancethat its operations had any effect on commerce. No attempt was made to litigate this matter,'Subsequent to the filing of the charge by Kohler Workers' Association, herein called KWA,the KWA became affiliated with International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America and at the time of the hearing was known as KohlerWorkers' Association, UAW-CIO, Local 833. This latter organization is referred to herein asthe [JAW-CIO and sometimes as the Union.2Those named in the complaint as having thus been allegedly discriminated against areEdward Ertel on or about October 4, 1951, and Vernon Bichler, Clarence J Wield, RaymondEMajerus, Vernon Clark, James H Lacy, Donald L. Raniaker, John Zanskas, Raymond WReseburg, Eugene A. Pfister, Robert Kretsch, Robert E. Wilcox, and James C. Dekker all onor about April 23, 1952.3The following language was added to Section 10 (b) in the 1947 amendments:Provided, that no complaint shall issue based on any unfair labor practice occurring morethan six months prior to the filing of the charge with the Board and the service of a copythereof upon the person against whom such charge is made, unless the person aggrievedthereby was prevented from filing such charge by reason of service in the armed forcesinwhich event the six-month period shall be computed from the day of his discharge. 2 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich, in any event, was without merit. See N. L. R. B. v. Phoenix Mutual Life InsuranceCompany, 167 F. 2d 983, cert. denied, 69 S. Ct. 68. In all other respects Respondent's an-swer denied the commission of unfair labor practices.Prior to the hearing a motion for a Bill of Particulars was granted in part by Trial Exam-inerRichard N. Ivuis.Pursuant to notice, a hearing was held in Sheboygan, Wisconsin, and Washington, D. C.,betweenMarch 17, 1953, and June 8, 1953, before Eugene E. Dixon, the undersigned TrialExaminer, duly designated by the Chief Trial Examiner. The General Counsel, the Union, andthe Respondent were represented by counsel and participated in the hearing. Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the end of the General Counsel's case-in-chief, Respondent's motion to dismiss wasdenied. Leave was granted to the parties to Take the deposition of the witness, Grube. Afterthe close of the hearing a motion by the Union to reopen for the purpose of receiving andmaking part thereof the adjudication of the Wisconsin Industrial Commission together withitsmemoranda opinions covering the claims of certainof the discriminatees herein was denied.Although given the opportunity, none of the parties offered oral argument at the close of thehearing but briefs were filed by the General Counsel, the Respondent, and the Union.Upon the entire record and from my observations of the witnesses (except the witness GeorgeGrube whose testimony was taken by deposition and the witness Donald L. Ramaker whosetestimony before the Wisconsin Industrial Commission was stipulated as part of the recordherein) I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material herein Respondent has been a corporation duly organized and existingby virtue of the laws of the State of Wisconsin, with its principal office and place of businesslocated at Kohler, Wisconsin, and with offices located in the States of Massachusetts, Illinois,Ohio, Michigan, Texas, California, Minnesota, New Jersey, New York, Pennsylvania, Virginia,Missouri, and Oregon, and in London, England. It is engaged in the manufacture and sale ofplumbing fixtures,heating equipment,electrical plants,air-cooled engines,and precision parts.Its principal plant for the manufacture of the foregoing products is located in the city of Kohler,Wisconsin.Respondent, in the course, conduct, and operation of its business, at all times materialherein, has continuously caused large quantities of materials, valued in excess of $500,000annually and used by it in its business, to be purchased and transported in interstate commerceto the plant at Kohler, Wisconsin, from and through States of the United States other than theState of Wisconsin.Respondent, in the course, conduct, and operation of its business, at all times materialherein, did cause and has continuously caused large quantities of its products manufacturedin the plant and valued in excess of $1,000,000 annually to be sold, shipped, and transferredin interstate commerce from the plant in Kohler, Wisconsin, into and through States of theUnited States other than the State of Wisconsin.Respondent does not deny and I find that it is engaged in commerce within the meaning ofthe Act.II. THE LABOR ORGANIZATIONS INVOLVEDAt all times material herein the independent Kohler Workers' Association has been a labororganization within the meaning of the Act; and Kohler Workers' Association affiliated withInternational Union, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica (KWA UAW-CIO, Local 833) is and has been a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESThe Main IssueFor several years Respondent's production employees at its Kohler, Wisconsin, plant hadbeen represented in collective bargaining by the Kohler Workers' Association, an unaffiliated KOHLER CO.213independent union.In the fall of 1950 the UAW-CIO commenced an organizational campaignat Respondent's plant which,after an unsuccessful election in 1951,culminated in its winningBoard certification and Respondent's recognition as the bargaining representative of theemployees in June of 1952.Up to this time there had been a continuing bargaining relationshipbetween the Respondent and the KWA since 1934.During the last campaign Respondent's unhappiness about and its opposition to the CIO repre-sentation of its employees is clearly reflected in the record.One of the strongest advocatesforKWA affiliation with the UAW-CIO was a KWA official,Raymond Majerus,employed inRespondent'senamel shop.Also employed in this shop was a substantial number of KWAmembers who openly and actively supported the CIO campaign.The last contract between Respondent and KWA expired January 31,1952.Negotiations fora new contract had been carried on from December 1951 until they finally broke down in April1952 shortly before the discharge of the 12 enamelers on April 23--discussed below.On April 7, 1952,the operation of certain so-called barrel fans in the enamel shop was dis-continued by management for the purpose of making experiments regarding dust accumulationon the enamelware.No advance notice of the decision was given to the KWA by the Company.Upon inquiry after the experiment began,the employees were informed that the fans were tobe off 1 week.Because the study was inconclusive at the end of that time the experiment wascontinued, the KWA learning that another 2 week period was contemplated.Becoming restiveabout the matter the KWA called a meeting of the employees on April 19,1952,to considersome form of protest action. The men wanted to strike and strike action was discussed but nostrike vote was taken.Instead,itwas decided to inform management,in writing, that unlessthe fans were put into operation by a specified deadline,the enamelers would not overextendtheir efforts or force themselves to continue working on any shift when they felt ill or other-wise felt that they could not"take it any longer."After receipt of this letter by management 91 out of a total of 190 employees in 4 consecutiveshifts reported ill to their superiors before theend of their shifts.Eighty-seven of the ninety-one were sent to Respondent's medical department where they were examined by Companyphysicians.In connection with the examination of the 87,no instructions were marked on thecards of 12 by the doctors;25 of the cards were marked"Sent home";50 were marked "sent.back to job."Of these 50,38 went back to work and finished their shifts.The other 12 did notfinish their shifts but left the plant.When these 12 reported for duty on their next regularshifts they were not permitted to go to work and, after individual interviews with top Companyofficials,were discharged.It is the discharge of these 12 that is the important issue in this case. The General Counselcontends that the CIO activity of the 12 enamelers or their concerted activities for the purposeof collective bargaining was the motivation for their discharge.Respondent contends(a) thatthe employees were discharged for malingering - for claiming illness when they were not ill;(b) that they were discharged for insubordination-for not returning to work when they weredirected and ordered to do so;(c) that the testimony of the 12 employees establishes that theywere not engaging in concerted activity but were acting in their individual capacities "im-pelled" by their own illnesses and that Section 7 of the Act does not apply to such a situationand (d) if they were engaging ui concerted activity that such activity was not protected by theAct. I find merit in this last contention.Before discussing my conclusions, however,it will benecessary to make more detailed factual findings about the situation of the 12 enamelers thanis contained in the foregoing.The Nature of the WorkThe enamel shop of Respondent's plant as the name implies is the section of the plant wherethe enamel finish is applied to various types of Respondent's-production items.The castings,after preliminary preparation in other departments,come to the enamel shop where they areheated to a cherry red condition in furnaces with temperatures ranging from 16400 to 17800F. In this cherry red condition enamel is manually sifted on the casting in a powder form bymeans of long handled sieves varying in weight full up to about 27 pounds. The process ismuch the same as a cook thoroughly salting the outside of a roast before putting it in theoven. After the powdered enamel has been sifted on, the casting is returned to the furnace fora few minutes"melt." Upon reaching the proper color the piece is removed from the furnace,given another application of the enamel powder, and returned for another melt.At the end ofthismelt,absent defects which may require a further application of powder and a return tothe furnace,the piece is inspected,trimmed of excess enamel,and placed in a cooler shed, 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich looks like a metal pup tent,located on the opposite side of the shop about 20 feet fromthe furnaces.Although the record goes into considerable detail as to the specific operations of the enam-elers and the protective clothing and devices they use there is no object in going into equaldetail here. Suffice it to say that the enamelers worked in pairs,each having had certainduties to perform in fairly close proximity to the hot castings and the furnaces; that ordinarilyoperators at times pertinent herein worked about 50 percent of their 6-hour shift on the hotware and possibly as much as 70 percent if much patching was required;that in the immediateworking area of a cherry red bath tub, that is within 42 feet of it, the temperature has beenrecorded at 1750 F. or slightly more; that besides the heat the enamel dust in the air is ahazard of the job.The barrel fans which were the subject of the enamelers'grievance were not exhaust fansbut were simply for moving air in the building itself. They were located at the side of the shopopposite the furnaces so as to blow across the men toward the face of the furnace. There were28 of these so-called barrel fans installed in the enamel shop as of April 21, 1952.4 Each ofthese fans at that time handled approximately 7,000 cubic feet of air per minute.When the dustexperiment started April 7 all of these fans were turned off except one which was kept inoperation as part of the experiment.In addition to the barrel fans the enamel shop ventilating system included at that time: 36ventilating stacks over the furnaces of approximately 19,200 cfm each making a total capacityof 691,000 cfm; 18 monitor fans of 26,000 cfm each in a total capacity of 468,000 cfm; and5 duct exhaust systems to handle dust and heat over work areas totaling 98,000 cfm. Allexcept the 27 barrel fans were in operation on April 21 and 22,1952, providing a ventilatingcapacity of 1,257,000 cfm for a buildingof2,200,000 cubic feet or a complete air change there-in every 1-3/4 minutes. In addition to the above, many of the furnaces had 2 or 3 12-inch deskfans depending upon the desires of the enamelers.Past Practices and EventsAccording to the testimony of Respondent's personnel director, Walter Ireland, previous toApril 21, 1952, it had been customary for an enameler desiring to leave before the end of hisshift to report the matter to his foreman. The latter would then issue an absence permit cardindicating the reason for leaving.The card constituted permission to leave the plant and couldbe issued by the timekeeper as well as the foreman. An employee reporting illness as hisreason for leaving was not required to visit the medical department but might do so if hedesired.If the employee still desired to leave after visiting the plant doctor, the latter wouldsend him back to the foreman where the employee would obtain permission to leave. Themedical department had no supervisory authority over the enamel shop employees.As pointed out in the General Counsel's brief, "The undenied and uncontradicted testimonyof the General Counsel's witnesses indicated, with respect to leaving the plant prior to comple-tion of a shift, that practice was loose and varied, and a matter concerning which disciplinaryaction was virtually unknown in the plant prior to the discharge of the 12 enamelers herein."Thus we have Majerus'testimony that within the 6 months preceding the discharges in question,enameler Frank Bunzel went home refusing to work on large ware.He was not disciplined.Majerus also testified as to his own leaving, many times without absence permit cards simplyby telling his foreman he was going or having his partner tell the foreman if the latter was notaround at the time Majerus was ready to leave. Similarly is Vernon Clark's testimony that inSeptember 1951 he refused to switch to another type of ware on orders of his foreman, BernardRoss, and left the plant without being disciplined. Raymond Reseburg testified as to leavingbefore the end of his shift 8 to 10 times in his approximate 2 years of employment with Re-spondent. Of these occasions he leftwithoutanabsence permit card 2 or 3 times undisciplined.There was similar testimony by employees Kretch, Wield, and Lacy among others. VernonBichler not only testified that in his year and a half of employment he left his shift 8 or 10times, either because of illness or because of the heat, without a card about 50 percent of thetime, but also testified that in August 1951 practically the entire shift left early because of theheat--no one getting a card.Moreover, on April 14, about a week prior to the discharges in question, enameler WilliamSchroeder, feeling ill during his shift, obtained a card to medical where the doctor marked it"sent back to job." Schroeder returned the card to his supervisor, who said nothing, and4 Thirteen were installed in 1947, 2 in 1949, 4 in 1951, and 8 in 1952. KOHLER CO.21 5Schroeder left.He was never disciplined for this action.The evidence further reveals that inthe fall of 1951,after the UAW-CIO had lost the first election in the plant and the KWA re-mained the bargaining agent, SupervisorStracehadproposedturnmg off the barrel fans for thewinter.Majerus objected on the grounds that the fans had been installed to help the men intheir work and that it would be unfair to them to discontinue the operation of the fans.Nothingmore was heard of the matter and the fans remained in operation.Although there appears to have been considerable latitude permitted the enamelers in leavingbefore the end of their shifts the testimony shows that for the most part, even though they feltillor physically oppressed by the heat,they continued working until the end of their shifts ortook a break to alleviate the condition. 5Majerus testified that prior to April 7 he became ill at work but did not always go home;instead of leaving he would skip a piece of ware,eat something,or "take some relaxation."Clark testified that before April 19 "if you became exhausted you continued to work." Sim-ilarly Reseburg:there were many days they continued workmgwhen not "up to par"and theymight take a break or rest to complete a shift.Kretch: prior to April 22 it was customary towork even though they felt they were over extending themselves.Wield: prior to April 1952they would put on a little extra exertion to stay on.Dekker and Lacy: both complained ofheadaches to the doctor but admitted they had completed shifts with headaches before.Ramaker:whose complaint had been a pounding headache(apparently a chronic condition)had similarattacks in April but had never missed any part of a shift from the first of the year until theoccasion for which he was dischargedThe Discharge of the 12 EnamelersThe broad outline of the discharges of the 12 enamelers has already been set forth. Theletter ormemorandum of April 19 from KWA to management concerning the fans was asfollows:KOHLER WORKERS'ASSOCIATIONMEMORANDUMTo:-KohlerCo. Management Committee,Mr. Lyman C.Conger, ChairmanCopy:-KWA Eexecutive CommitteeMr. Christ H. Zittel, KWA General ChairmanMr. Lloyd Frericks,KWA Group 3A RepresentativeMr. Sam Murphy,KWA Group 3C RepresentativeMr. RobertPaske,KWA Group 3D RepresentativeFrom:-Mr. Ray Majerus,KWA Group 3 ChairmanThe fans in the Enamelshop were shut off without saying anything in advance to theKWA. When an inquiry was made, weweretold that they would be shut off for one week,during which time the Company wanted to experiment with the amount of dirt-in-ware,if any, the fans are responsible for.When the week was over and the fans were still not put back into operation,we weretold upon inquiry that the experiment was inconclusive the first week because of too muchrain and that another 2-week period would be required. Accordingly,they were shut offall last week, during which period of time there were several warm days,and are in-tended to be shut off all this week.The matter of the fans was thoroughly discussed at the meeting of all Enamelers heldinKohler Recreation Hall on Suturday,April 19, 1952.These men have been extendingand over-exerting themselves in working full shifts all this while that the fans have beenout of operation to cooperate with the Company,but they feel that to do so any longerwould be injurious to their health.5For a comparison of the incidence of unfinished shifts and the number of employees involvedduring the first 19 days of April 1952 with the four shifts which precipitated the dischargessee the table below. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDAs a result, these men voted unanimously that if the fans are not turned on by 8 o'clockTuesday morning, April 22, 1952, they will no longer force themselves to complete any6-hour shift when they begin to feel sick, dizzy or otherwise feel as if they cannot takeit any longer and that continuing to work without fans would be injurious to their health.As indicated, after receipt of the above communication, in the 4 consecutive shifts 6 startingwith the third, 5:30 to 11:30 p. m. shift on April 21, 91 out of 190 enamelers reported ill totheir supervisors before the end of their shifts. From April 1 to April+19, 1952, the number ofenamelers failing to complete their 6-hour shifts were as follows:798141516171819101112As the fans were notturnedoff until April 7 it will be seen that the average number ofenamelers failing to complete their shifts from April 1 to 19 was slightly higher per day forthe 5 days of the period when the fans were still in operation than for the remaining 11 daysof the period after the fans had been turned off.Eleven of the twelve dischargedenamelersteetified before me as to the circumstances oftheir leaving their shifts and their discharges. Testimony given before the Wisconsin Indus-trialCommission by the 12th, Donald Raymaker, was stipulated due to his unavailability.In general, their testimony tells substantially the same story: 7 That theywere either at theKWA meeting of April 19 when the decision reflected in the communication to the Company wasmade or were informed of the plan; that the weather at the time of their last shift was warm,humid and oppressive; 8 that within 2 or 3 hours of the beginning of their last shifts they be-came ill or physically incapacitated to such an extent that they felt compelled to discontinueworking; that upon informing their supervisors of their desire to leave they were sent to themedical department where they were examined by Company doctors who marked their cards"sent back to job" but who told some of them that althoughno reasonwas found to send themhome, their leaving or continuing to work were their own decisions to make, that they could goback to work or leave if they desired.Itfurther appears that upon returning from medical to their department with their markedcards, 8 of the 12 after checking with supervision were issued new cards permitting them toleave. Two of the remaining four, Wield and Bichler, testified they did not read their cards,but checked out without further contact with supervision. Clark was told by Supervisor Strace,after returning from medical and showing Strace his card marked "sent back to job," that he"had better go back to work." Majerus worked on the 3rd (5:30 tb 11:30 p. m.) shift on April21 during which he too reported ill. After being informed by the doctor that his blood pressurewas very high and having it examined three times with intervening rest periods, Majerus tookhis card and met Strace on the way from medical. Strace asked where he wasgoing."Home,"6At the time the enamel shop was working four 6-hour shifts a day, the first shift startingat 5:30 a. in.71 deem it unnecessary to discuss the individual testimony except where it has specialsignificance to the issue8Itwas stipulated that the outside temperature between 7 and 8 p. m. on April 21 was 61degrees and 51 degrees at 2 p. m. on April 22. KOHLER CO.217said Majerusnoticingfor the first time that his card was marked "sent back to job." Thinkingitwas peculiar for Strace to ask him where he was going in view of his having showered andchanged clothes, Majerus went back to medicalin anattempt to get his card marked "senthome." Refusing to so word it, the doctor said, "I'm telling you to go back to work." Leavingmedical the second time, Majerus encountered Buffington, a supervisory employee in the em-ployment office. Majerus explained his desire toleave and the conflicting marking of the card.Buffington commented that the doctor should not have marked the card as he had, stepped in-side, presumably making a phone call, and thereupon informed Majerus that he was free toleave, but on his own responsibility. strace then came by and told Majerus to go to work.Majerus said he wanted to see Ireland. In Ireland's office he found Ireland, and two other Com-pany officials, Plant Manager Biever and Mr. Conger, Respondent's counsel. Conger asked"What is this all about? " Majerus said his card had been marked "sent back to job" and thathe wanted to go home. Conger replied, "You can go home, but you're going home on your ownresponsibility." Majerus indicated that basis was unacceptable tohim and that he wanted per-mission. Conger then referred to the KWA communication of the 19th saying, "this is the causeof the whole thing, this is nothing more than a sit down strike." Thereupon "quite a conver-sation" ensued about the communication and finally Conger gave Majerus 5 minutes to get backto work. Majerus said "okay, I will go back to work" but upon leaving the office decided thatbecause only about an hour remained of the shift he would leave. He then gave Strace his cardand said he_wasgoing home.Strace did not comment.The' followingmorning, because he had some KWA duties to perform regarding cull piledeductions,Majerus arrived at the plant at 7 o'clock, and was informed he was wanted in thepersonnel office. There Ireland directed him to return at 8 o'clock. At 8 he was told thatmanagement was not ready for him but would call him at the KWA office when he was wanted.There he recieved a call from Ireland asking him to stop in that evening on the way to workwhich he did. At that time an argument arose upon Ireland's denial that he had asked Majerus toreport then. Finally, Ireland directed Majerus to return the next morning at 8 o'clock. Majerusasked if he could go to work and was told he could not. The next morning the KWA executive com-mitteemet with the management committee at which time KWA was informed that the 12enamelers wereto be discharged. The KWA committee, citing past practice of Respondent,made a plea for a lesser penalty than discharge and asked for the Company's decision in writ-ing. That afternoon a letter confirming the discharge decision was transmitted to the KWA.Except to the extent that Conger's remarks to Majerus the night he left his shift could beconstruedas a warningof discipline in the event Majerus left, it is clear that none of the 12were given any warning regarding the consequences of their failure to complete their shifts.As previously shown, when the employees returned for duty on their next regular shifts theywere not permitted to go to work. Instead they were told to report to the employment officewhere, after several delays, they were finally interviewed individually by Respondent's man-agement committee and terminated. The interviews followed a pattern--the committee expres-singdisbeliefthatso many employees could have become ill in the period involved and theemployees maintaining that they were in fact ill.A Few More Factual Findings Complete the PictureMost of the employees in question testified that when they left their shifts they had no in-tention of remaining away from work and that it was their purpose to resume work on theirnext shift. Also, it is quite clear from the testimony of many of the 12 enamelers that, ill ornot, their decisions to leave their shifts when they did leave were based in part on their con-certed purpose to get favorable action by Respondent regarding the fans.? Thus we have Wield'stestimony that the decision reached by the employees in the KWA meeting of April 19 "wasprobably the reason" he lefthis shift; Clark's that it was his idea to go home "due to the fact"that they had agreed not to overextend themselves; Lacy's that his leaving the shift involved anelement of "collective bargaining"; Pfister's that in leaving his shift he "was participating inthis collective bargaining"; Kretsch's and Reseburg's that it was the enamelers' purpose tochange the custom of continuing to work if they felt they were overextending themselves;Dekker's that the others were leaving; Bichler's that at the time he left he "felt that was thetime (the enamelers) should buckle down a little bit and have better working conditions."Of9The situation of those witnesses whose testimony did not specifically admit to that factand the two witnesses,Zanskas and Wilcox,who testifiedthat KWA'sposition played no partin their decision to leave,will bediscussed later. 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe foregoing witnesses, the evidence shows that Lacy, Reseburg, and Kretsch had no barrelfans on their furnaces.The General Counsel produced substantial evidence to show Respondent's opposition tothe CIO activity and support by its employees. That evidence, of course, is germain to theissue of the 12 enamelers only if their conduct was protected by the Act Finding as I dothat their activity was not so protected the Respondent's attitude toward the CIO as regardsthis issue is irrelevant and immaterial.Concluding Findings Regarding the 12 EnamelersThe General Counsel argues that the purpose ofthe KWAin seeking to get management tocontinue the operation of the barrel fans was a legitimate purpose--which it was His furthercontention, however, that what we have here was simply a legal strike with an abandonmentthereof as evidenced by the employees offering themselves for work on their next regularshifts is not, in my opinion, supported by the evidence nor controlled by the cases upon whichhe relies.Itisclear that although strike action was discussed in the KWA meeting of April 19 andalthough there was strong rank-and-file sentiment favoring a strike, the question never reacheda strike vote, and the ultimate decision was in favor of another type of action. to That actionwas outlined to Respondent not as a strike, but as a purpose, as long as the fans remained off,not to complete any shift when certain individual conditions arose. After the determination ofthe KWA to make good the threat was demonstrated by the wholesale exodus from the fourshifts on April 21 and 22, the only reasonable interpretation of the KWA position was that aslong as the Respondent did not capitulate,such depletions of the shifts could be expected to con-tinue. ii It is this continuity aspect of the conduct in question that makes the authorities citedby the General Counsel inapposite. 12In defense of its position Respondent relies on,among others, two cases,C. G. Conn, Ltd. v.N. L. R. B., 108 F. 2d 390 C. A. 7 and International Union, UAWA, AF of L, Local 232, et al.v.Wisconsin Employment Relations, et al. 336 U. S. 245, 69 S. Ct. 516. Both, I believe, areapplicable to and controlling on the facts at hand. In the Conn case an employee petition foran increase in the overtime rate was turned down by management.Thatevening,instead ofworking overtime as was scheduled,a number of the disappointed petitioners,without warning,knocked off work apparently at the end of the regular shift. The next day they returned to andbegan work at the usual hour. During the day all of the employees of the department involvedwere asked by the Company to sign 1 of 2 instruments either agreeing or refusing to workovertime. Those who signed the latter type instrument were discharged at the end of the day'sregular shift. There was evidence in the case that the employees intended to knock off at theend of the regular shift each day until their request for an increase in the overtime rate wasgranted.The court disagreed with the Board's position that the discharged employees hadceased work in connection with a current labor dispute and thus retained an employee statuswithin the meaning of Section 2 (3) of the Act. Rejecting the Board's argument that-Itis immaterial that the men's withdrawal of their labor was intended to be operativeonly during fixed and limited periods of time, rather than during the entire workingday, as in the usual strike situation. By the express language of Section 2 (3) any in-dividualwhose work has ceased in connection with any current labor dispute, retainshis employee status and the protection of the Act, .. .10Obviously the enamelers themselves had no notion that they were striking. Neither ofthese factors, however, are necessarily conclusive as to whether or not a strike occurred.Nor, assuming that it was a strike, is it clear that the return of the individual employees totheir shifts could be construed as an abandonment thereof in the face of the outstanding, un-revoked communicaton to Respondent about the matter.u Supporting this interpretation is the testimony of Wield that it was his intention to workthe next day only until he felt he was overexerting himself "if the fails were not turned on."r<The cases relied upon by the General Counsel are: Modern Motors Incorporated, 96NLRB 964, enfd 198 F. 2d925(C A. 8); Gullett Gin Co. v. N. L R. B , 179 F. 2d 499 (C A. 5),reversed on other grounds, 340 U. S. 361; N. L. R. B. v. Kennametal, Inc., 182 F. 2d 817(C. A. 3); Carter Carburetor Corp. v. N. L R. B., 140 F 2d 714 (C. A. 8); Olin Industries, Inc.,191 F. 2d 613; N. L. R. B. v. Mackay Radio & Telegraph Co., 304 U S. 333; John H. BarrMarketing Company, 96 NLRB 875; Gardner-Denver Company, 58 NLRB 81. KOHLER CO.2 19the court said:We are unable to accept respondent's argument to the effect that an employee can beon a strike and at work simultaneouslyWe think he must be on the job subject to the authority and control of the employer, oroff the job as a striker,in support of some grievance.The court pointed out that when the employer refused to comply with the request forthe higher overtime rate there were two courses open to the employees--further negotiationwhile continuing the work,or strike But, the court went on,They did neither, or perhaps it would be more accurate to say they attempted to do both atthe same time. We have observed numerous variations of the recognized legitimate strike,such as the "sit-down" and "slow-down" strikes. It seems this might be properly des-ignated as a strike on the installment plan.The GeneralCounsel maintains that "there is no factual basis for Respondent's contentionthat the C.G. Conn case...appl(ies) to this situation",that this is not a case of"men con-tinuing to work while accepting part of their work assignment and refusing another as assignedovertime."Idisagree.If anything the facts here make a stronger case in defense of the dis-charges thanin the Conncase. Here,itwas a failure to complete part of the regular shiftassignment.There, therefusal involved the assignment of extra work outside the regular shifthours.The GeneralCounsel's position on the Conn case,apparently is bottomed on the hazardoustype of workinvolved.It is his contention that to demonstrate the harmfuleffects ofRespond-ent's action the employees leftonly becausethey actually felt ill,and moreover that their leav-ing as they did was proper in theirview,due to the past practice.The past practice obviouslypertained only to individual spontaneous conduct as distinguished from concerted activity di-rected to a grievance.Considering the type of work involved it is quite possible that many of the12 enamelers were suffering physical debilitations at the timetheyleft; but it is clear fromthe evidence that such debilitations were a normal hazard of the job itself,with or without thefans, and generally would not have motivated leaving the shifts absent the concerted determina-tion on the part of the enamelers to influence Respondent's action regarding the fans. In myopinion,neither the hazardoustype of thework involved in the grievance nor the moralaspect of Respondent's attitude toward it have any bearing on the legal rights and liabilitiesherein I know of nothingin the Actor in the decisions under it providing that the legalityof a grievance is determined by the degree of merit it has.13 In any eventthe validity of thegrievance and the objectiveof the KWAis not in question here.It is the means utilized byKWA toattain its objective that is the issueIn the UAW-AFL case,supra(hereinafter referred to as the WisconsinCase)a Wisconsinstatute declared it to be an unfair labor practice for employees"to engage in any concertedeffort to interfere with production except by leaving the premises in an orderly manner forthe purpose of going onstrike " TheUnion, according to plan, conducted a total of 26 or 27intermittent work stoppages in a period of 42' months,all without prior notice to the employeror any indication of the Union's purpose.The WisconsinSupreme Court upheld the WisconsinEmployment Relations Board's determination that this conduct was an unfair labor practiceand approved its order prohibiting the employees from interferingwithproductionby the con-duct in question.Citingwith approval the Conn case among others,the United States Supreme Court affirmedtheWisconsinCourtand held, in effect, that thistype of intermittent work stoppage was notwithin the protection of Section 7 of the FederalAct. The mainarguments that the Wisconsincase is not controlling here are that-(1)Here the action of the employees was announcedand their purpose or objective was made known to Respondent,and (2)here there was no in-termittent or recurrent work stoppageinvolvedAs for thefirst contention,it is true thatthe KWA's objectivewas made known to Respond-ent.However,that the April19 assertion that the employeeswould notcompleteany shiftwhen their physicalreactions dictated constitutedthe kind of "announcement"contemplatedin the Wisconsin case is doubtful it is apparent that the conduct in that case to which correctionwas directed was the intermittent and recurrent interference with production and that not beingi3Cf.American Manufacturing Company of Texas, 98 NLRB 48. Enforcement denied onothergrounds,203 F. 2d 212 (C A 5). 22(DECISIONS OF NATIONAL LABOR RELATIONS BOARDforewarned, the employer "was disabled thereby from making any dependable production plansor delivery commitments." It is difficult to understand how the Respondent herein was in anybetter position to dependably plan production than the employer in the Wisconsin case not-withstanding the communication from KWA of April19. All that communication did was informRespondent that beginning as of a certain date Respondent could expect to have its enamel-shop production curtailed is unknown and variable amounts at unspecified times. In this light,the fact that Respondent was fully aware of the KWA objective would hardly be of sufficientsignificance to place this situation outside the rule of the Wisconsin case.In supporting his contention that the facts here do not amount to an intermittent or re-current work-stoppage situation, the General Counsel claims that it was the intention of theKWA to make only one demonstration. I find nothing in the record to substantiate the claim.Indeed, the evidence is quite to the contrary The statement of the KWA position to the Companyon its face negatives any single demonstration intentionAnd this isborne out in the testimonyby Clark that after the KWA decision he would not continue to exert himself to complete ashiftby Reesling's testimony that before April19 the enamelers had been overextending them-selves that they had decided to "change that"; and by Wield's testimony that although he re-turned to work the next day he intended to leave when he felt he was overexerting himself if thefans were not on.Nor does the fact that only one man reported ill on the 3rd and 4th shifts of April 22, at atime when no disciplinary action had yet been announced by management, prove that the KWAintended only a single demonstration. On the facts herein, what it tends to show is that the KWAran into an unexpected turn of events which caused the employees to discontinue the plan. Theunusual circumstance of being sent to medical upon reporting ill, particularly on a night shiftwhen normally no doctors were on duty, must have struck the employees as odd and raised asuspicion of possible disciplinary action In any event, not being permitted to go to work whenthey reported for their next shift was a clear indication to them that the KWA plan had encount-ered difficulties. Moreover, Respondent's attitude and intention was obvious to Majerus in hisdiscussion with Ireland, Biever, and Conger on thenight of April 21 when Conger insisted thatifMajerus went home he would have to do so on his own responsibility and referred to thecommunication of April 19 characterizing the whole situation as "nothing more than a sit downstrike "The General Counsel also contends that "there is manifestly no basis for Respondent's con-tention that a recurrent work stoppage was involved" . . because "here the acts occurred inthe course of one day, and were discontinued at the end of that day, with no history of inter-mittent or repeated work stoppages." While the period covered and the number of interruptionshere were substantially less than those condemned in the Wisconsin case, the difference is oneof degree only and in my opiniondoes not affect the basic principle involved. m It is impossibleto say how long KWA may have carried on its plan but it was not incumbent upon Respondentto accept further repetition of the stoppages or to refrain from countermeasures to protect itsproduction.As said by Mr. Justice Brandies in Dorchy v Kansas, 272 U. S. 306: "Neither the commonlaw, nor the Fourteenth Amendment confers the absolute right to strike." Since that decisiona number of limitations have been placed on employees' absolute right to strike or to con-certedly withhold their labor 15 In the Wisconsin case the Supreme Court has further limitedthemeans by which employees can, within the law, concertedly exert economic pressure intheir disputes with employers. In my opiniontheenamelers of the Kohler Company in question14In International Shoe Company,93 NLRB 907,the Board characterizes single work stop-pages occurring on two different shifts of the same day as"intermittent work stoppages." Seealso The KrogerCo., 100 NLRB352, where the discharge of an employee who, on the basisof a grievance in concert with other employees,caused 2 or 3 work stoppages within a matter ofminutes,was held not to be a violation of the Act under a factual situation very comparable tothe situation in the instant case.15 For example: Sitdown strike, N. L. R. B. v.Fansteel Metallurgical Corp.,306 U. S. 240;slowdown,Elk Lumber Company,91 NLRB 333)"Wildcat"strike,N L. R. B. v. Warner Bros.Pictures,Inc., et al.,191 F.2d 217(C. A. 9); NL. R. B. v. Illinois Bell Telephone Company,189 F. 2d 124 (C A. 7)certiorari denied 342 U. S. 885. Strike in violation of contract. Hazel-Atlas Glass Company v.N. L. R. B.,127 F.2d 109(C. A. 4); partial strike, Home BeneficialLifeInsurance Company,Inc. v. N. L. R. B.,159 F.2d 280(C. A. 4), certiorari denied, 332U S. 758; N.L. R. B. v.Montgomery Ward & Company,157 F 2d 486(C. A. 8) andG C Conn,supra. KOHLER CO.22 1chose an illegal method by which to prosecute their grievance with the Company. I find, there-fore, that their conduct was not protected by Section 7 of the Act and that no violation of the Actoccurred by reason of their dischargesAs for the two enamelers who testified in effect that the KWA plan had no connection withtheir leaving their shifts and as for others whose testimony was silent on any such connection,their discharges, just or unjust, leave them without a remedy. On the basis of Conger's state-ment to Majerus that Conger considered the stoppages in the light of the April 19 ultimatumas nothing more than a sitdown strike, it is clear that Respondent viewed the conduct asillegal. In discharging all of the 12 enamelers whose cards were marked "sent back to job"Respondent did so in the honest belief that they were all engaging in illegal conduct If the Re-spondent were mistaken as to any of the 12, a point which is unnecessary to decide, suchmistake, unfortunate if it occurred, would not, as in Globe Wireless, Ltd , 88 NLRB 1262, en-forced 193 F. 2d 748 (C. A. 9) and Link-Belt Co panj', 311 U. S. 854, cited by the GeneralCounsel,make Respondent guilty of an unfair labor practice The rule of these two casesapplies only where the employee activity mistakenly attributed to discriminatees is activityprotected by the Act which is not the situation here."An employee may ... be discharged ... for any cause or no cause at all, so long as it isnot for union activities." N. L. R. B. v. Russell Manufacturing Company, 191 F. 2d 358 (C. A.5).Here, if the employees participated in the KWA plan, their activity was unprotected by theAct and they are without a remedy. Similarly, if they did not participate in the plan but leftshifts solely because they were sick the Act affords no protection--a point which was concededby the General Counsel at the hearingInterference,Restraint,and CoercionAs previously indicated,Respondent's attitude toward, and oppositionto, the UAW-CIO isamply demonstrated in the record.Shortly after the CIO lost the first election in March of 1951,during a meeting between the KWA executive committeeand the managementcommittee, KWAreproachedmanagement for nearly losing the electionfor KWA byreason of the part theCompany took in the campaign.Conger disagreed,making the statement,"We are the ones thatwon that election for you. We got on the air and put ads in the papers and we are certain thatiswhat changed the picture,otherwise we might be meeting with somebody else right now."In a speech over the radioMay 7, 1952, Respondent's president said in a referenceto KWA'sfailure to get a contract with Respondent:Why was it not possible for the Kohler Co. and KWA to agree on terms of a new contractthis year? The reason is clear. No settlement was arrived at because the CIO didn't wantthe KWA to arrive at one--they didn't want the KWA to obtain a new contract. They donot want settlements that actuallysettle.This is part of the tactics of creating employee dissatisfaction with the union the CIOwantsto capture.In August 1950 Majerus was appointed KWA representative on "cull" deductions Aware ofemployee dissatisfaction with the existing system, Majerus consulted with the UAW-CIO, andin February 1951, after repeatedly protesting what he considered an unfair system of deduc-tions, he refused to sign any further deductions until the individual employees signed authori-zations for him to do so. During Mai erus' experience from 1947 as an enameler, no other KWArepresentative had ever taken exception to Respondent's method of making cull deductions InDecember 1951, apparently as a result ofMalerus'discussions with the CIO, two of Respond-ent's enamelers brought an action against Respondent under a Wisconsin statute which theywere advised made Respondent's method of cull deductions illegal. Majerus and the KWA chair-man testified on behalf of the plaintiffs who were represented in the lawsuit by UAW-CIOAttorneyMax Raskin In a full page advertisement in the Sheboygan (Wisconsin) Press,Tuesday, June 3, 1952, given as a speech by Conger over the radio the previous day, this com-ment was made about the "cull lawsuit- "In this lawsuit the CIO was trying to establish theirclaim that the KWA was too weak even to prevent a violation of law And two KWA officialswere trying to help them do it." This identification of the lawsuit with the CIO by Respondentin June must have been as apparent to Respondent at the time the suit was filed and the mattertried in court.About 2 weeks after Majerus became a member of the KWA executive board in July 1951,Christ Zittle, the then chairman of KWA, was told by Ireland that the latter thought or knew 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatMajerus was not KWA-minded but was for the CIO. Zittle said he did not believe it.Ireland claimed knowledge that Majerus was attending CIO meetings Zittle asked the sourceof such information. Ireland refused to disclose his source but told Zittle that he had waysand means of finding out who attended meetings--that he had men checking.During the course of its campaign the CIO held meetings, at Standard Hall in the city ofSheboygan In January, February, and March of 1951, is Zittle on several occasions parkednear the building in order to do a little "checking " On one occasion he saw Runge, an em-ployee in Respondent's employment office, drive around the block 5 or 6 times slowing downto look toward the Hall.During his surveillance of Standard Hall, Zittle saw Runge on one other occasion That time,coming around a corner, Runge saw him, nodded as he drove by, and did not return. There isno evidence nor claim that Runge was a supervisory employee. Although in his brief theGeneral Counsel attributes knowledge of the CIO activities of its employees to Respondentthrough Runge's activities, referring to it as surveillance, I find that neither knowledge norsurveillance on Respondent's part could be or is established by this evidence. Moreover,since there is no allegation in the complaint as to a threat of surveillance being made byIreland, 17 in the absence of an amendment to that effect and since Ireland was not called as awitness by Respondent and the issue was thus not fully litigated, Respondent cannot be chargedwith a violation of Section 8 (a) (1) of the Act on the basis of Ireland's remarks to Zittle.The following undenied and credited testimony appears in the record: In September 1951Wilcox, acting as spokesman for employees in the sealing department regarding a new system'they considered to be a speedup, had a discussion with Supervisor Strace in the presence ofForeman Dhein and employee Frerichs. Contending that the employees had no grievance,Strace accused Wilcox of instigating the dissatisfaction and told him if he was going to be anagitator he would rather not have him in the department. Wilcox denied being an agitatorpointing out that the men had asked him to represent them in presenting the grievance. Stracesaid, "Bob, you feel that way about it, if you are going to agitate these men like that I'd justas soon have you quit."In January or February of 1952, as Wilcox was passing Strace's office the latter calledWilcox in and asked him to be seated. Strace then mentioned seeing a CIO bulletin on the KWAbulletin board that morning and asked if Wilcox had put it there. Wilcox said he had not, adding,"I don't know what the labor laws are pertaining to that sort of work Jack." Strace replied,"Well, Bob, you know if I was you I'd kind of watch my step because the company don't likeyour attitude." During the 1951 and 1952 campaign Wilcox had signed about 150 employees tothe CIO and had done considerable handbilling at the plant for the CIO.In a conversation about the CIO with Foreman Govek in March 1952, Wilcox was informed byGovek that "Well, Bob, it seems to me like if the CIO does get in here, you will have to go downand take your shower at maybe one minute from the time you are supposed to punch out in-stead of being able to go down at a quarter after the hour and the Company will probably stopyour Christmas bonus." This conversation took place at Wilcox's work station. Govek leftaftermaking this remark but returned "shortly" and told Wilcox that he had better watch hisstep "these roving guards that were going arounig were watching" him.In September 1951 Clark refused to switch to a different type of work during the course ofhis shift.Foreman Ross, pleading with Clark not to go home and "further antagonize thecompany," told Clark that a few weeks previously his Union activity had been questioned byPresident Kohler in connection with a possible promotion of Clark to foremanDuring January, February, and March 1952 Reseburg had several conversations with Super-visor Kolb about the CIO. Kolb told Reseburg and his partner that "if a big union such as CIOcame in the company would step on us, make us work that much harder, we couldn't go downfive minutes before wash up time, stuff like that."16 Zittle first testified that the year was 1952. After Respondent had informed the GeneralCounsel that an employee, William Runge, who figured in the 1952 events testified to byZittle, had left Respondent's employment in September 1951, Zittle was recalled to the stand,and changed the year to 1951. In view of my disposition of the matter the conflict is unimpor-tant. Nor do I view it as impugning the credibility of Zittle. He impressed me as being a truth-ful,honest witness. In any event, the remarks he attributed to Ireland are undenied. Althoughavailable, Ireland was not called upon to testify by Respondent. I credit Zittle's.testimony.trThe complaint alleges that "in or about the month of March 1952, by its supervisoryemployee, Joseph Govek, Respondent warned certain of its employees that their union activitieson behalf of the CIO were under surveillance by agents of Respondent." KOHLER CO.223InJanuary 1952, during an argument among Lacy and his partner and Kolb about a culldeduction,Lacy made the remark that "maybe when the CIO gets in here things will be alittle different."Kolb remarked if they knew what was good for them they would leave the CIOout and be satisfied with what they had.The latter part of May 1952 Frerichs and his partner went for their showers a few minutesearlier than the usual quarter of an hour before punch-out time.Govek came down and toldthem "when the CIO gets in here you fellows will have to work right up to the time,there won'tbe no getting down early,no getting down before the time." At about the same time,whether onthe same occasion as Govek's remarks to Frerichs or not does not appear,Govek made sub-stantially the same type of statement to Nisporic.In the latter part of March,Frerichs was told by Boldt that it was reported there was a "lotof union activity"on Frerichs'shift and that this naturally pointed to Frerichs because he wasthe most active on the shift.Later,sometime in August,Boldt told Frerichs,"you are makingan awful lot of scrap, your ware is very poor and with your position in the union you had betterwatch yourself or otherwise you won't be an enameler at the Kohler company any more."About a month before the June 1952 election,according to Frerichs'testimony,during agrievance discussion with Strace the latter mentioned,"you fellows think the CIO is goingto do you any good, I said I thought it would, he said, I see your partner out there hand billingpretty regular and I said, yes, he does, and he said if you fellows think the CIO is going todo you any good, I think itwilldo you more harm than good,you fellows are going to get your-self in a lot of trouble."Itiswell established that threats of economic reprisals by an employer against his em-ployees for their Union activity or adherence is conduct which,in the language of Section 8 (a)(1) of the Act,tends "tointerferewith,restrain, or coerce employees in the rights guaranteedin Section 7" of the Act.From the above it appears that Respondent engaged in conduct pro-scribed by the Act in the following respects:(1) Strace's statement to Wilcox on January or February 1952, in connection with the placingof CIO material on the KWA bulletin board, to the effect that Wilcox should watch his step be-cause the Company did not like his attitude.(2)Govek's remark to Wilcox in March 1952 that if the CIO came in "the company will pro-bably stop your Christmas bonus."(3) Ross' remark to Clark in September 1951 that Respondent's president had questionedClark's Union activity in connection with a possible promotion,after pleading with Clark not togo home and"further antagonize the company."(4) Kolb's statements toReseburgin the firstquarter of1952 that if the CIO came in,thecom-pany would"step on" the employees,makethemwork harder,and restrict their washup time.(5) Kolb's remark to Lacy in January 1952 that if the employees"knew what was good forthem they would leave the CIO out and be satisfied with what they had."(6) Govek's remarks to Frerichs and Nisporic in May 1952 that"when the CIO gets in hereyou fellows will have to work right up to the time, there won't be no getting down early, nogetting down before time."(7) Boldt's remark to Frerichs in August 1952, "you are making an awful lot of scrap, yourware is very poor and with your position in the union you had better watch yourself or other-wise you won't be an enameler at the Kohler company any more."(8) Strace's warning to Frerichs the first partofMay 1952 that the employees were going toget themselves into "a lot of trouble"in connection with their attitude on the CIO.(9) Govek's warning to Wilcox in March 1952,shortly after the discussion about the CIO anditseffect on the bonus,that he had better watch his step because he was being watched by"roving guards." isUnless it is necessary to the disposition of a case I am reluctant to resolve a credibilityconflictwhere the testimony of one of the principals is by deposition and I have had noopportunity to observe him testify.Accordingly,since itin no way affects the result or remedyherein, I make no findings as to the remarks attributed to Ebert by Grube.The Discharge of Edward ErtelErtel stayed his employment with Respondent as an inspector in the casting and finishingdepartment June 4,1951, working on the second shift 4:30 p in. to 1:30 a. m In 1949 whileiaAlthough involving no actual threat of reprisal,by warning or fostering the impression thatRespondent was engaging in surveillance.Govek's statement was coercive within the meaningof Section 8 (a) (1) of the Act,S.W. Evans & Son,81 NLRB 161;F.W. Woolworth,90 NLRB 289. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed by the Nash Motor Company in Milwaukee, Ertel had joined the UAW-CIO. Ertel'sprevious employment with Nash was made known to Respondent at the time Respondent hiredhim. From the startofhis employment until September 20, 1951, Paul Ebert was Ertel's directsupervisor. On that date Ebert was transferred to the day shift and Carl Mertz, a foreman inthe inspection department during the entire period of Ertel's employment, became Ertel'sdirect supervisor.There is no evidence that Ertel became a member of KWA. According to his testimony hissympathies were with the UAW-CIO and, within a month after he was hired, he began distrib-uting CIO buttons, literature, and membership cards in the plant lunchroom.i? That his CIOpreference became known to Respondent very early in his employment is apparent from Ebert'stestimony that although he was not sure about other employees wearing CfO buttons, he wasdefinite about his recollection as to Ertel wearing one because "he wore a CIO button rightafter he came and it seemed to me odd that he should be recruited by the CIO immediatelyErtel further testified that he had several conversations with Mertz about unions--the firstone in the lunchroom about a month after he was hired. At this time he contended to Mertzthat the employees could have better pay and working conditions if they were represented bytheUAW -CIO illustrating his point with a statement about the experience he had in hisMilwaukee employment. Mertz replied that he thought the "Kohler workers had a good deal withthe KWA" and told Ertel that if he was smart, he "would keep quiet about the CIO."Both Mertz and Ebert ate in the lunchroom used by the rank-and-file employees. Accordingto Ertel's testimony they saw him passing out CIO buttons, cards, and literature there. Thistestimony was corroborated by the deposition of Grube. He testified that in the early part ofJuly,Ertel distributed about 12 to 15 cards on one occasion in the lunchroom while 4 or 5supervisors, including Orlebac and Ebert, were in clear view, no more than 7 or 8 feet behindthem. Grube who was given a card and a button, then and there put the button on his cap,signedthe card, and returned it to Ertel.The balance of Ertel's direct testimony was as follows: About a week before he was dis-charged on October 11, in the company of two other inspectors, Zoernerand Ellinger,he toldMertz he thought the inspectors should begetting moremoney and that "I thought we would goin and see some company officials" about it. The next day they went to see MartinErtel,20assistant chief inspector, who asked if they thought they were worth more. Ertel replied thathe thought so "otherwise, we wouldn't be asking for more." Apparently, no action was takenon the request.The night before Ertel was discharged Mertz told him he would have to work overtime.Ertel told Mertz he did not want to work overtime because he had some business the followingday and that if they had a union the employees would not be forced to work overtime.21Mertzgrabbed Ertel by the back of the neck and told him he had to work; that it was because of Ertelthat"none of the other inspectors wanted to work overtime" and that "it was this CIObusiness and all the union talk that was creating the trouble there"; that Mertzwas going totellMessner that Ertel "was talking about the union too much" and that 10 other men on theenamel shop were "wise guys" like Ertel who "were talking about the union and trying to getthe union in there" and that they would be discharged too.Ertel completed his regular shift and worked the overtime that night. Next day when he re-ported for work he wassentto Messner by Mertz. Messner, in Martin Ertel's presence, toldErtel that his foreman had reported that Ertel was not satisfied and "was creating a lot oftrouble in the department" he was in; that he thought Ertel was not satisfied with his job andthat it would be better for Ertel and the Company if he left; that he was being asked to leave ina nice way and that he "was not being fired."Thereupon, Ertel walked back to the plant and Martin Ertel walked with him. The lattersaid, "See, all the trouble you got in by opening your mouth and talking about the union." Inthe plant, Ertel saw Ebert and asked him why he had been discharged. Ebert told him that hethought Ertel was not satisfied with his job or pay and that it would be better for him to leave.Ertel replied thatheknewthereason for his discharge--that it was because of his participation19 Although there were employees other than Ertel in different parts of the plant active onbehalf of the CIO at this time, the testimony of Grube is undenied and I find that Ertel was theonly one on his shift, so engaged.20No relation to the complaining witness.211 find in accordance with Ertel's undenied and uncontroverted testimony that Ellinger andanother unnamed inspector also protested to Mertz against working overtime on this occasion. KOHLER CO.225in the Union and that he was going to take it to the National Labor Relations Board because hedid not think it was right.Ertel testified that in the course of his employment, during breakdowns or when no work wasat hand, he, as well as the other inspectors, would go to the different parts of the plant. Oncross-examination Ertel admitted leaving his department on at least 1 occasion to go to thesealing department located about 1,000 feet fromhis post, but denied that it was at a time therewas any inspection or other work for him to perform.Grube inspected on a wheelabrator about 100 feet from and next to Ertel's wheelabrator.i2Grube's undenied and credited testimony is as follows: On an occasion in June 1951 he wasexpected to work overtime but told his foreman Gollhardt he would not do so. Golhardt com-mented, "If that's the way you feel about it there will be no more overtime." Grube did notwork the overtime nor did anyone else on the shift, all punching out together. No disciplineresulted.Returning to work from the lunchroom on the evening that he had received the card andbutton from Ertel, Orlebeck said to him, "Huh, do you think that's going to get you anywhere,do anything for you." 23During the summer months of 1951, althoughthe shifts in Grube's department were 8 hours,the wheelabrators seldom were in operation more than 6 hours due to breakdowns or failureof truckers to supply ware. Many times his machine would bebroken down while the others wereoperating and vice versa. He had no instructions as to duties during breakdowns and usedto talk to other inspectors while they were working and vice versa. He was never criticized forso doing nor did he ever hear anyone else so criticized. Furthermore, he would leave hisdepartment during breakdowns, going as far as the crating department some 200 feet away,which was within call. He could not recall going as far as the sealing department. On 1 occa-sion he allowed a defective tub to go through. The following day his supervisor reprimandedhim for it telling him that if it happened again he could look for another job.Respondent's defense as to Ertel's discharge is based on the testimony of Mertz, Ebert,and Emil Ruppel, foreman on the wheelabrator, Martin Ertel not being called as a witness.Ruppel, who had no supervisory authority over Ertel, testified on direct examination thathe told both Ebert and Mertz several times that Ertel was not doing his work and washolding up production on the wheelabrator; that Ertel was "talking, this and that with every-body"--to men on Ruppel's crew and other inspectors. He further testified that Ertel left hisplace of employment during working hours and that on several occasions upon informingErtel that it was going to be necessary to work overtime he refused to do so saying he didnot have to.The cross-examination of Ruppel revealed that: (1) He saw other inspectors leave the in-spection table and that he had reported such conduct by Ellinger to the latter's foreman; (2)therewereseveral occasions when employees other than Ertel complained about working over-time, but that he did not have much of such trouble with the men before Ertel worked there;(3) generally he knew about 1 hour before the end of the shift if overtime would be requiredto complete the scheduled run; his regular procedure was first to inform his own men thatovertime would be required and then notify the inspection foreman with the expectation thatthe latter would tell his men what was expected; (4) "sometimes" men working under hissupervision refused to work overtime but that none of them were ever discharged for it; (5)he also complained to Ellinger's foreman that Ellinger was holding up production; (6) break-downs of the wheelabrator occurred from time to time lasting anywhere from 5 minutes to 11days on 1 occasion; (7) the washroom was on the floor beneath his department and that the mendid not have to obtain permission to go to the washroom; (8) reluctantly and evasively that heknew of no duties required of an inspector when the wheelabrator was down for repairs or notoperating; (9) his work station was about 40 feet from Ertel's.Ebert testified as follows that: Ruppel "came to me several times and the complaint wasalways just about the same story, that Edward Ertel was not staying on the job, that he was gone22 The wheelabrator operation was the function immediately preceding the inspection function,the inspectors performing their task as the ware came off the wheelabrator. The wheelabratoroperation for which Ertel, with others, inspected, had a crew of nine men. The inspection andwheelabrator functions were under different supervisions. Continuing inspection was necessaryfor continuing operation of the wheelabrator.23Respondent's objection to this evidence as being outside the scope of the pleadings isoverruled since it was not offered as proof of an unfair labor practice but to show Companyknowledge of employee Union activity and is so received.339676 0 - 55 - 16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen he should have been there working,that he was talking to his men and keeping them fromworking, and there were occasions when he didn'twant to work overtime,on the occasions thatRuppel complained to him, Ebert spoke to Ertel telling him "that his job was inspecting ware,that he had enough work to do, that he didn't have time to spend a lot of time talking to otherworkers, and ... that on the matter of overtime that if the schedule required it that he wouldhave to stay over and work as part of his job, and I also cautioned him again as he was in-structed in the beginning that when there was no work there he was not allowed to leave hisdepartment without permission from me " The latter admonition was given to Ertel by Ebert"several times "Ebert further testified that on several occasions,independent of the complaints by Ruppel,he spoke to Ertel for passing bad ware;that he "would say qualifiedly of course,Mr Ertel's(work) was considerably below normal" that in Ebert's view, a very important factor in Ertel'sdischarge was the faulty ware he passed.Ebert denied talking to Ertel about unions and also denied the remarks attributed to him byGrube's testimonyOn direct examination Mertz, in the same general terms, corroborated Ruppel's testimonyin part, related how Ertel refused to work overtime"most every time" he was instructed todo so, and how Ertel was told, apparently after Ruppel's complaint, that he was not to go intoother departments of the plant without permissionMertz also denied(1) discussing unionswith Ertel, (2) that he told Ertel he would be smart to keep quiet about the CIO, (3) that hegrabbed Ertel by the neck, (4) that he accused Ertel of talking about the union too much, (5)that he told Ertel there were 10 other men in the enamel shop who were going to be discharged,(6) that he told Ertel "he was a wise guy and was talking too much union."The cross-examination of Mertz revealed that: (1) Others besides Ertel had objected toworking overtime, (2) Mertz did not recall any occasion where Ertel objected to overtime onbehalf of other inspectors, (3) Mertz did not "believe" he ever told Conger that Ertel was ob-jectionable because he was urging other inspectors to refuse overtime work and that MartinErtel was the only one with whom he ever discussed Ertel's unwillingness to work overtime, 24(4) after denying any recollection of occasions when employees objected to working overtimeand actually went home,he testified that there were "a lot of occasions"when employees re-fused to work overtime "but they had a legitimate excuse or we could replace them with some-body else", (5) at no time during his employment by Respondent did anyone ever talk to himabout the CIO, (6) he never observed anyone "doing anything in connection with the union, (7)he was completely unaware that any Union activity was going on in the plant at the time ofErtel's discharge (8) he did not recollect any election in the plant in which the CIO partici-pated, (9) between September 20 and October 11 there might have been 6 or 7 occasions whenovertime was required and of those there were 3 occasions that he knew of upon which Ertelobjected to working overtime. Of these 3, Ertel worked 2 and Mertz found a replacement forhim on the one he did not work, (10) that he never made any recommendation that Ertel be dis-charged but that he complained to Martin Ertel about him on October 11, (11) no other em-ployee objected to working overtime the night before Ertel's discharge, (12) he had individuallytold Ellinger and Zoerner, another employee, that they could not visit in other departments.An analysis of the foregoing testimony, in my opinion, establishes the General Counsel'sallegation that Respondent discriminated against Ertel in violation of Section 8 (a) (3) of theAct.Much of the testimony adduced by Respondent to show that Ertel was discharged for causewas of an indefinite and general nature Completely unidentified as to approximate dates orotherwise, its probative value is considerably diminished 25 Corollary to this lack of identi-fication is an aura of exaggeration in it However,even if Respondent's evidence were notdeficient in these respects its case against Ertel would still be unconvincingWhile Ertel testified that an important factor in Ertel's discharge was his passing bad ware,no such fault was referred to by Mertz in his testimony. Nor, significantly, does Respondent'sbrief include passing bad ware in the summary of the reasons for Ertel's discharge. It states:"It is apparent that Edward Ertel's discharge was caused by his persistent refusal to coop-erate--his habitual desertion of his job during working time, his persistent talking to otheremployees during working time, and hisrepeatedobjection to working necessary overtime."24 This is in conflict with a statement made by Conger in a letter to the Board which showsthat the matter was discussed by Mertz and Conger.25Heider Manufacturing Company, 91 NLRB 1185. KOHLER CO.227The undenied, credited testimony of Grube, together with the admissions of Respondent'sown witnesses however, shows that all the criticisms of Ertel's conduct as an employee weretrue of other employees.Ruppel found it necessary to report other employees for the same offenses he reported Ertel.Grube, as well as other employees,went into other departments and talked to other em-ployees--at times while they were working. Although Ertel admitted going as far as the sealingdepartment no specific evidence was offered by Respondent that on the occasion adverted to thewheelabrator was operating or that Ertelhad inspectionor other duties to perform at the timeRuppel admitted, as well as Mertz, that other employees objected to working overtime. More-over, employees under Ruppel's supervision had refused to work overtime. Grube not only re-fused to work overtime but on one occasion his refusal apparently precipitated a refusal onthe part of the whole shift to do so. Grube also was criticized for passing one defective tub andthreatened with discharge if it happenedagain. 26In view of the foregoing and in the light of Ertel's vigorous support of the CIO and his out-spoken and uninhibited attitude regarding wages and overtime, the disparity of Ertel's treatmentby Respondent indicates a discriminatory motive. In my opinion, Ertel's refusal to cooperateand his objection to working overtime were synonomous in Respondent's view The key toRespondent's attitude, I believe, is found in Ruppel's testimony that he did not have much com-plaint from the men about working overtime before Ertel began working for Respondent. Thencame this brashyoung man 27 spouting praise of the UAW-CIO 26 at a time when thatorganizationwas of enough concern to Respondent to cause it to have "men checking" on who was attendingthe CIO meetings. Not only did he proselyte for the CIO but he was in the forefront in seeking"mutual aid and protection"regarding employee working conditions.Thatthose things werethe causes of his discharge are shown by a preponderance of the evidence climaxed by thestatement attributed to Martin Ertel by the complaining witness when he was discharged whichIcredit--"See, all the trouble you get in by opening your mouth and talking about the Union," 29and by the following undenied and credited remarks attributed to Mertz in Ertel's dischargethat(1) It was because of Ertel that none of the other inspectors wanted to work overtime;(2) it was the CIO business and all the Union talk that was creating the trouble there, (3) 10othermen in the enamel show were "wise guys" like Ertel who were talking about the unionand were trying to get the union in there.In view of the record as a whole and these admissions I find that Ertel's discharge was dis-criminatory within the meaning of the Act 30IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and comnierce among the several States, and tend to leadtolabordisputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practices, the under-signed will reconunendthattheRespondentceaseanddesist therefrom and take certain affirm-ative action designed to effectuate the policies of the Act. The undersigned has found that be-26 In this light, Ebert's testimony that he spoke to Ertel "several times" for passing badware seems incongruous unless it was during Ertel's training or breaking in period.271 should judge his age to be not over 20.281 credit Ertel's testimony, denied by Mertz, that he discussed unions with Mertz on oneoccasion in the lunchroom about a month after Ertel was hired m which he expounded on thevirtues of the CIO to Mertz, As between the two, I find Ertel's testimony less questionable thanMertz'. The latter's completedisavowalofanycognizanceof any Union activity including a CIOelection in the plant and the conflict between his testimony and Conger's letter, apart fromother faults, brands hint as an unreliable witness. That Mertz was not Ertel's supervisor atthat time is no reason, as Respondent seems to suggest, to reject Ertel's testimony.29Martin Ertel did not testify. There was no showing that he was unavailable.3OAccepting Ertel's testimony that Mertz told him that if Ertel was smart he would keepquiet about the CIO, I find this to be an additional invasion by Respondent of the employees'rights under the Act. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDginning October11, 1951, theRespondent discriminated against Edward Ertel and it will there-forebe recommended that the Respondent be ordered to offer Ertel immediate and fullreinstatement to his former or substantially equivalent position without prejudice to his senior-ityor other rights and privileges and make him whole for any loss of pay suffered by him asa result of the discrimination.As the record indicates,Ertel has been inducted into the Armed Forces of the United Statesand may not be available for immediate reinstatement.Accordingly,it is recommended thatRespondent notify Ertel that he will be reinstated,without prejudice to his seniority or otherrights and privileges,upon application within 90 days of his discharge from the Armed Forces.It is further recommended that Respondent make Ertel whole for any loss of earnings he mayhave suffered because of Respondent's discrimination against him,by payment to him of asum of money equal to the amounthe would normallyhave earned as wages less his netearnings 91 during those periods(1) between the date of his induction,and (2)between a date5 days after his timely application for reinstatement and the date of offer of reinstatement byRespondent.Ithas also been found that the Respondent has engaged in certain acts of interference, re-straint, and coercion,in violation of the rights guaranteed employees under Section 7 of theAct.The Respondent's infractions of Section 8 (a) (1) and 8(a) (3) of the Act,herein found, dis-close a fixed purpose to defeat self-organization and its objectives.Because of the Respondent'sunlawful conduct and its underlying purposes,theundersigned is persuaded that the unfair laborpractices found are related to the other unfair labor practices proscribedby the Act,and thatthe danger of their commission in the future is to be anticipated from the course of the Re-spondent's conduct in the past. The preventative purposes of the Act will be thwarted, unlessthe remedial order is coextensive with'the threat In order,therefore,to make effective theinterdependent guarantees of Section 7, to prevent a recurrence of unfair labor practices, andthus to effectuate the policies of the Act it will be recommended that the Respondent be orderedto cease and desist from infringing in any manner upon the rights guaranteed by Section 7 ofthe Act. N. L. R. B. v Express Publishing Co., 312 U. S. 426, N. L. R. B. v. Entwistle Manu-facturing Co , 120 F. 2d 532, 536.Upon the basis of the above findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Kohler Workers Association affiliated with international Union, United Automobile, Air-craft and Agricultural Implement Workers of America(KWA UAW-CIO,Local 833) is a labororganization within the meaning of Section 2(5) of the Act and the unaffiliated Kohler WorkersAssociation,until it became affiliatedwith the UAW-CIO, was also a labor organization withinthe meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Edward Ertel, Re-spondent has engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise of the rightsguaranteed in Section7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.4The aforesaid unfair labor practices are unfair labor practices affecting commerce with-in the meaning of Section 2 (6) and(7) of the Act.5.Respondent Kohler Company has not violatedthe Act bythe discharge of James H. Lacy,Vernon L.Bichler, Raymond E. Majerus, Eugene Pfister, John L. Zanskas,Donald L.Ramaker,Vernon Clark,Raymond Reseburg,Robert J Kretsch,James Dekker, Clarence J.Wield, andRobert Wilcox.[Recommendations omitted from publication.]3iCrossett Lumber Company, 8 NLRB 440; English Mica Company, 101 NLRB 1061. Theback pay due to be computed on a quarterly basis in a manner established by the Board inF.W.Woolworth, 90 NLRB 289. Earnings in one particular quarter shall have no effect uponthe back-pay liability for any other such period. It will also be recommended that the Respond-entmake available to the Board, upon request, payroll and other records to facilitate thechecking of the amounts due. HARGIS TRUCK LINE, INC.229APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard in orderto effectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL NOTdiscourage membership in, or activities on behalf of Kohler Workers'Association,affiliated with International Union, United Automobile,Aircraft and Agricul-tural Implement Workers of America(KWA-UAW, CIO,Local No. 833), or in any otherlabor organization,by discriminating in regardto thehire or tenure of employment orany term or condition of employment,WE WILL NOTthreaten our employees with loss of employment or other economicreprisals if they join or.assist Kohler Workers'Association,affiliated with InternationalUnion,United Automobile,Aircraft and Agricultural Implement Workers of America(KWA-UAW, CIO, LocalNo. 833),or any other labor organization.WE WILL NOTin any other manner interferewith,restrain,or coerce our employeesin the exercise of their right to self-organization,to join or assist Kohler Workers' Asso-ciation, affiliated with International Union, United Automobile,Aircraft and AgriculturalImplement Workers of America(KWA-UAW, CIO, Local No:833), or any other labororganization,to bargain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL makewhole Edward Ertel for any loss of pay he may have suffered by reasonof our discrimination against him.All our employees are free to become, remain or refrain from becoming members in theabove-named Union or any other labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of the Act.THE KOHLER COMPANY,Employer.Dated ................By..............................................................................................(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.HARGIS TRUCK LINE, INC.andFLOYD M.SKILESLOCAL 135,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFLandFLOYD M. SKILES. CasesNos. 35-CA-439 and 35-CB-110.April 14, 1954DECISION AND ORDEROn October 30, 1953, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceedings,finding that the Respondents had engaged in and were engagingin certain unfair labor practices and recommending that they108 NLRB No. 57.